7 N.Y.3d 780 (2006)
RIVERSIDE CAPITAL ADVISORS, INC., Plaintiff, and
WINCHESTER GLOBAL TRUST COMPANY LIMITED, Respondent,
v.
FIRST SECURED CAPITAL CORP. et al., Appellants, et al., Defendants.
THOMAS B. DONOVAN et al., Nonparty Appellants.
Court of Appeals of New York.
Submitted May 22, 2006.
Decided July 6, 2006.
Motion by First Secured Capital Corporation, the Thomas B. *781 Donovan Family Trust, Thomas B. Donovan and Pamela Donovan for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.